EXHIBIT 10

December 11, 2006

BY UPS NEXT DAY DELIVERY AND BY FACSIMILE – 631-427-1304

Marcus Wilson
4 Harbor Hill Road
Huntington Bay, NY 11743

Dear Marc:

     This letter agreement (the “Letter Agreement”) will set forth all of the
terms of the agreement between Pall Corporation (the “Company”) and you relating
to the termination of your employment with the Company.

     1.     Notice. Pursuant to Section 1 of the Employment Agreement dated May
1, 2003 between the Company and you as amended by amendments dated November. 19,
2003, August 30, 2005, May 3, 2006 and July 18, 2006 (the “Agreement”), the
Company is hereby exercising its right to terminate the Term of Employment (as
defined in the Agreement) as of November 14, 2008 (the “Effective Date”).

       2.     Resignation from Offices. You hereby resign as an officer and
director of any Company subsidiaries of which you are presently an officer or
director, each effective as of November 14, 2006. You agree to execute all
additional documents and take such further reasonable steps as may be required
to effectuate such resignations. The Company acknowledges your resignation as
its President and as a member of its board of directors, each effective as of
November 14, 2006, pursuant to your written resignation notices attached hereto
as Exhibits A and B. Effective as of November 14, 2006, you were relieved of all
of your duties, assignments, responsibilities and obligations to perform
services for the Company and were advised by the Company that your presence is
no longer required at the Company’s premises.

       3.     Notice Period. (a) Notwithstanding anything to the contrary
contained in Section 2, and subject to Section 11 hereof, during the period
beginning on November 14, 2006 and ending on the Effective Date (the “Notice
Period”), you will continue to be an employee of the Company and, therefore,
will not be free to accept other employment.

                (b)     Subject to Section 11 hereof , during the Notice Period,
you will continue to receive:

                         (i)     your Base Salary (as defined and determined in
accordance with Section 3(a) of the Agreement) payable bi-weekly, on the Friday
of the applicable week, provided, however, that your Base Salary will not be
paid for the first six months of the Notice Period and you will instead receive
a single cash lump sum on May 15, 2007 in an amount equal to the aggregate
amount of all delayed Base Salary payments plus interest thereon at the “Delayed
Payment Interest Rate” computed from the date on which each such delayed payment
otherwise would have been made to you until May 15, 2007. The “Delayed Payment
Interest Rate” will mean the national average annual rate of interest payable on
jumbo six-month bank certificates of deposit, as quoted in the business section
of the most recently published Sunday edition of the New York Times preceding
the date hereof;

--------------------------------------------------------------------------------



Marcus Wilson, p. 2

                         (ii)     your Bonus Compensation (as defined and
determined in accordance with Section 3(b) of the Agreement, provided that if
the Company performance metrics are altered after the date hereof, your Bonus
Compensation will be determined by reference to the same Company performance
metrics used to determine the Bonus Compensation of the Chief Executive Officer
and provided that a pro rata portion shall be paid for any period of less than a
full fiscal year) for the Company’s fiscal years ended respectively, July 31,
2007, 2008 and 2009, payable at the same time as bonuses to other senior
executives. The Company hereby acknowledges that you have a previous entitlement
to the payment of $134,678.00, as the final installment of your Bonus
Compensation for the Company’s fiscal year ended July 31, 2006, which amount is
and was owed to you irregardless of this Letter Agreement (the “2006 Bonus
Payment”);

                         (iii)     your coverage under the terms of the
Company’s group hospitalization, medical, life and disability insurance (as made
available to its employees during such period) in accordance with their terms
and your coverage under the terms of the UK healthcare insurance under the BUPA
arrangement on the same terms as are then currently available to other UK
managers;

                         (iv)     your car allowance of $18,720 per annum
payable monthly, provided, however, that your car allowance will not be paid for
the first six months of the Notice Period and you will instead receive a single
cash lump sum on May 15, 2007 in an amount equal to the aggregate amount of all
delayed car allowance payments plus interest thereon at the Delayed Payment
Interest Rate computed from the date on which each such delayed payment
otherwise would have been made to you until May 15, 2007;

                         (v)     your housing allowance of $17,700 per annum
payable monthly for so long as you continue to reside in your current residence,
provided, however, that your housing allowance will not be paid for the first
six months of the Notice Period and you will instead receive a single cash lump
sum on May 15, 2007 in an amount equal to the aggregate amount of all delayed
Base Salary payments plus interest thereon at the Delayed Payment Interest Rate
computed from the date on which each such delayed payment otherwise would have
been made to you until May 15, 2007;

                         (vi)     reimbursement for tax and, except as otherwise
provided in Section 8, legal advice, in accordance with current Company
practice;

                         (vii)     prior to repatriation, reimbursement for air
travel to the United Kingdom up to four times per calendar year for you and your
wife (business class) and with respect to each of your children, four times per
calendar year while in university (economy class) and twice per calendar year
thereafter (economy class); and

--------------------------------------------------------------------------------



Marcus Wilson, p. 3

                         (viii)     the benefits of continued participation
underthe Pall Corporation Supplementary Profit Sharing Plan, and the Pall
Corporation Supplementary Pension Plan (in which plan you are fully vested),
including but not limited to continued Company contributions and continued
benefit accruals, in each case, as if this Letter Agreement was not in effect.

                (c)     Subject to Section 11 hereof, during the Notice Period,
any stock options granted to you under the 2005 Stock Compensation Plan and the
1998 Employee Stock Option Plan prior to the date hereof will continue to be, or
will become, exercisable in accordance with their terms.

                (d)     Subject to Section 11 hereof, during the Notice Period,
any restricted stock units granted to you under the 2005 Compensation Plan prior
to the date hereof will continue to vest and be settled in accordance with their
terms, provided that you will no longer be permitted to elect deferral of such
settlement.

                (e)     Subject to Section 11 hereof, your continued
participation in any plans, programs or arrangements of the Company (including
without limitation, the Pall Corporation Supplementary Profit Sharing Plan and
the Pall Corporation Supplementary Pension Plan) during the Notice Period will
cease as of the Effective Date and your rights thereunder will be governed by
the terms of such plans, programs or arrangements, unless otherwise specifically
provided for in this Letter Agreement; provided however that your participation
in the Pall Corporation Profit Sharing Plan and Pall Corporation Cash Balance
Plan shall cease on November 14, 2006 and a cash payment equal to the amount of
Company contributions or credits that would otherwise have been made to your
account under the Pall Corporation Profit Sharing Plan and Pall Corporation Cash
Balance Plan will be paidto you by the Company at the time or times such
contributions are made to the accounts of other Companysenior executives.

       4.     MSPP. For purposes of Section 6 of the Pall Corporation Management
Stock Purchase Plan (the “MSPP”), you will be treated as having had an
“Involuntary Termination” on the Effective Date.

       5.     Repatriation. Subject to Section 13 hereof, if you repatriate to
the United Kingdom, the Company will pay reasonable costs of such repatriation
incurred and accounted for within the Notice Period up to an aggregate amount of
$30,000.

       6.     US Residence. Subject to Section 13 hereof, if you repatriate to
the United Kingdom, the Company will purchase your residence in the United
States for the greater of your original purchase price or its fair market value
determined by averaging the results of two independent appraisers obtained by
the Company relocation coordinator; provided that, if the difference between the
two appraisals is greater than 5% of the higher appraisal, a third appraisal
will be obtained and the fair market value will be deemed to be the average of
the two highest appraisals, and provided that you notify the Company in writing
prior to the Effective Date that you desire the Company to effect such purchase,
and provided further, that the funds to be so paid by the Company to you for the
purchase of such residence shall be remitted by the Company directly to one or
more accounts designated by you at one or more financial institutions designated
by you. If you sell your residence to a party other than the Company, upon
receipt by the Company of written documentation, the Company will pay a broker
commission of up to 5%, and attorney fees of up to ½ of 1%, of the sale price of
the residence.

--------------------------------------------------------------------------------



Marcus Wilson, p. 4

       7.     Outplacement. Subject to Section 13 hereof, the Company will pay
the costs of reasonable outplacement services incurred and accounted for within
the Notice Period to be provided by an outplacement firm selected by the
Company, either in the United States or in the United Kingdom as you may choose,
such services to be commensurate with the position of a company president (but
at a cost not to exceed an aggregate amount of $15,000).

       8.     Legal Fees. Subject to Section 13 hereof, the Company will
reimburse you an amount not to exceed $15,000 for reasonable legal fees incurred
in connection with your resignation as the Company’s President and as a member
of its board of directors, the termination of your employment with the Company
and the review and negotiation of this Letter Agreement, provided that a written
request for reimbursement for such fees are presented to the Company prior to
the end of the Notice Period.

       9.     Option Acceleration. Subject to Section 13 hereof, any stock
options granted to youby the Company which have not yet become fully vested and
exercisable in accordance with their terms prior to the business day immediately
preceding the Effective Date will vest fully and become fully exercisable on
such date and any outstanding unexercised stock options will expire on February
15, 2009; provided, however, that if the final rules promulgated under Section
409A of the Internal Revenue Code of 1986, as amended, provide that the
extension of the exercisability of a stock option following termination of
employment is not a modification of such stock option, then such stock options
will expire on the latest date permitted under their respective grant
agreements.

       10.     RSUs. Subject to Section 13 hereof, any restricted stock units
awarded to you by the Company which have not yet become fully vested and been
settled in accordance with their terms prior to the business day immediately
preceding the Effective Date will continue to vest and be settled in accordance
with their terms as if you had remained continuously employed with the Company
through such vesting dates, provided that you will no longer be permitted to
elect deferral of such settlement.

       11.     Alternative Arrangement. (a) If you wish to accept other
employment prior to the Effective Date, you may do so subject to the Company
having confirmed to you in writing that your prospective employer is not engaged
directly or indirectly in any activity which is competitive with the business of
the Company or any of its subsidiaries (such an employer, a “Competitor”). If
any employer with which you accept employment becomes a Competitor after you
begin your employment and prior to the Effective Date, upon the Company’s notice
to you, you will terminate your employment with such employer until after the
Effective Date.

--------------------------------------------------------------------------------



Marcus Wilson, p. 5

                (b)     Beginning on the date on which you commence any
employment pursuant to Section 11(a) above (“New Employment Date”), your Term of
Employment will terminate and you will cease to be an employee of the Company.
As a result:

                         (i)     your rights to the payments and benefits under
Section 3 hereof will cease as of the New Employment Date, provided, however,
that if the New Employment Date occurs prior to May 15, 2007, you nonetheless
will receive the single cash lump sums representing delayed Base Salary, car
allowance and housing allowance payments on May 15, 2007 in accordance with
Sections 3(b)(i), 3(b)(iv) and 3(b)(v), and the 2006 Bonus Payment in accordance
with Section 3(b)(ii);

                         (ii)     subject to Section 13 hereof, any stock
options held by you which have not yet become exercisable in accordance with
their terms prior to the business day immediately preceding the New Employment
Date will vest fully and become fully exercisable on such date and any
outstanding unexercised stock options will expire at the close of business on
the later of December 31 of the year in which the New Employment Date occurs or
the 15th day of the third month following the New Employment Date; provided,
however, that if the final rules promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended, provide that the extension of the
exercisability of a stock option following termination of employment is not a
modification of such stock option, then such stock options will expire on the
latest date permitted under their respective grant agreements;

                         (iii)     subject to Section 13 hereof, any restricted
stock units awarded to you by the Company which have not yet become fully vested
and been settled in accordance with their terms prior to the business day
immediately preceding the New Employment Date will continue to vest and be
settled in accordance with their terms as if you had remained continuously
employed with the Company through such vesting dates;

                         (iv)     your continued participation in any plans,
programs or arrangements of the Company, unless otherwise specifically provided
for in this Letter Agreement, will cease as of the New Employment Date and your
rights thereunder will be governed by the terms of such plans, programs or
arrangements; and

                         (v)     from the New Employment Date until the
Effective Date, you will be entitled to receive from the Company an amount equal
to 50% of your Base Salary (as defined and determined in accordance with Section
3(a) of the Agreement), payable monthly, and, in addition to your existing
entitlement to the 2006 Bonus Payment,an amount equal to 50% of your Bonus
Compensation (as defined and determined in accordance with Section 3(b) of the
Agreement; provided that if the Company performance metrics are altered after
the date hereof, your Bonus Compensation will be determined by reference to the
same Company performance metrics used to determine the Bonus Compensation of the
Chief Executive Officer) payable at the same time as bonuses to other senior
executives. Accordingly, the maximum amount of Bonus Compensation to which you
will be entitled after you commence other employment will be 56.25% of your Base
Salary (i.e., one-half of 112.5% of your Base Salary) for a full fiscal year,
and a pro rata portion thereof if the period in question is less than a full
fiscal year.

--------------------------------------------------------------------------------



Marcus Wilson, p. 6

       12.     Restrictive Covenants. Until the Effective Date: (a) you will
continue to be bound by the “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” between the Company and you relating to Confidential
Information and Inventions; (b) you will not engage in any activity inimical to
the best interests of the Company and its subsidiaries and (c) you will continue
to be bound by the provisions of Sections 5 (Covenant Not to Compete), 6
(Company’s Right to Injunctive Relief), 7 (Inventions and Patents) and 8 (Trade
Secrets and Confidential Information) of the Agreement. Without limitation of
the generality of the preceding sentence, the covenant not to compete set forth
in Section 5 of the Agreement shall remain in effect until the first anniversary
of the Effective Date. In addition, as promptly as practicable after the date
hereof, you will return to the Company (by delivery to Steve Haas, Vice
President – Corporate Human Resources) any materials or copies thereof involving
any confidential information or trade secrets of or pertaining to the Company or
any of its subsidiaries and you will not take any such materials or copies
thereof from the possession of the Company.

     If you commit a breach of or violate any of the contractual provisions set
forth in this Section 12 (including Sections 5, 6, 7 and 8 of the Agreement),
the Company will have the right to terminate the payments and benefits provided
for in Sections 3 through 5 and 7 through 11 hereof (as applicable) and to
recover all such payments theretofore made, as well as such legal rights and
remedies, including damages or injunctive relief, as the Company might otherwise
have by reason of such breach or violation on your part.

     13.     General Release. You understand that the payments and benefits
provided to you under Sections 5 through 10 hereof (inclusive) are subject to
your execution of the General Release attached hereto as Appendix A, and the
General Release having become effective in accordance with its terms. You
acknowledge that you were given at least 21 days by the Company to consider
whether to sign the General Release. However, no payment will be made or benefit
received pursuant to Sections 5 through 10 (inclusive) hereof until the
effective date of the General Release, which will be seven calendar days after
you have signed and returned it to the Corporate Secretary of the Company. You
are advised to consult with an attorney before executing the General Release.

       14.     General Provisions.

                (a)     This Letter Agreement constitutes the entire
understanding of you and the Company with respect to the subject matter hereof,
and supersedes all prior understandings, written or oral, including the
Agreement (other than Sections 5, 6, 7 and 8 thereof), the “Employee’s Secrecy
and Invention Agreement” and “Employee Agreement” referred to in Section 12(a)
hereof. The terms of this Letter Agreement may be changed, modified or
discharged only by an instrument in writing signed by both of the parties
hereto. A failure of a party to insist on strict compliance with any provision
of this Letter Agreement shall not be deemed a waiver of such provision or any
other provision hereof. In the event that any provision of this Letter Agreement
or the General Release is determined to be so broad as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

--------------------------------------------------------------------------------



Marcus Wilson, p. 7

                (b)     All payments and benefits to you under this Letter
Agreement will be reduced by any required tax withholdings and may be delayed as
required under Section 409A of the Internal Revenue Code of 1986. In addition,
any provision in this Letter Agreement regarding any payment or benefit that is
deferred compensation within the meaning of Section 409A of the Code shall be
automatically modified and limited to the extent that both of the parties
determine necessary to avoid the imposition of the additional tax under Section
409A(a)(1)(B) of the Code on you.

                (c)     This Letter Agreement is personal to you and, without
the prior written consent of the Company, will not be assignable by you
otherwise than by will or the laws of descent and distribution. This Letter
Agreement will inure to the benefit of and be enforceable by your heirs and
legal representatives. The terms of this Letter Agreement will be binding and
inure to the benefit of the Company and its affiliates, and their employees,
officers, directors, shareholders and customers, as well as their respective
successors and assigns.

                (d)     This Letter Agreement will be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New York
without reference to the principles of conflicts of law. The courts of New York
(whether Federal or State law claims) will have exclusive jurisdiction to
entertain any action arising hereunder.

                (e)     All notices given hereunder will be in writing and will
be sent by registered or certified mail or overnight delivery service such as
Federal Express or UPS Next Day or delivered by hand, and, if intended for the
Company, shall be addressed to it (if sent by mail or overnight delivery
service) or delivered to it (if delivered by hand) at its principal office to
the attention of the Corporate Secretary of the Company or at such other address
and for the attention of such other person of which the Company will have given
notice to you in the manner herein provided, and, if intended for you, will be
delivered to you personally or will be addressed to you (if sent by mail or
overnight delivery service) at your most recent residence address shown in the
Company’s employment records or at such other address or to such designee of
which you will have given notice to the Company in the manner herein provided.
Each such notice will be deemed to be given on the date on which it is mailed or
on which it is delivered to the overnight delivery service or, if delivered
personally, on the date so delivered.

                (f)     This Letter Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Letter Agreement.

--------------------------------------------------------------------------------



Marcus Wilson, p. 8

       15.     Nondisparagement. The Company hereby agrees that it will not
permit its officers or directors to criticize, disparage or otherwise demean you
in any way and you agree not to criticize, disparage or otherwise demean in any
way the Company or its affiliates or their respective products, officers,
directors or employees.

     Please contact me if you have any questions related to this Letter
Agreement now or in the future.

  Pall Corporation               By: /s/ ERIC KRASNOFF     Eric Krasnoff    
Chief Executive Officer

Accepted and Agreed:

/s/ MARCUS WILSON
Marcus Wilson

Date signed: December 11, 2006

cc:      M. Bartlett

--------------------------------------------------------------------------------



APPENDIX A

GENERAL RELEASE

     1.     Release of Claims and Waiver of Rights. In consideration of the
payments and benefits being provided to me under Sections 5 through 10
(inclusive) of the Letter Agreement (the “Letter Agreement”), dated December 11,
2006, between me and Pall Corporation (the “Company”), I, Marcus Wilson, hereby
release, remise and acquit Company, its parent, subsidiaries and affiliates, and
their respective officers, directors, managers, supervisors, shareholders,
attorneys, advisors, agents and representatives in their individual and
corporate capacity, and their successors and assigns (the “Releasees”), from,
and hold them harmless against, any and all claims, obligations, or liabilities,
present or future, known or unknown, that I, my heirs, successors or assigns
might have, which have arisen or which may arise by reason of any matter, cause
or thing whatsoever from the beginning of time to and including the date on
which this General Release is signed. The terms “claims, obligations, or
liabilities” (whether denominated claims, demands, causes of action,
obligations, damages or liabilities) include, but are not limited to, any and
all claims under any contract with the Company (other than the Letter
Agreement), claims of age, disability, race, religion, national origin, sex,
retaliation, and/or other forms of employment discrimination, breach of express
or implied contract, breach of employee handbook, libel, slander, intentional
tort or wrongful dismissal arising under any federal, state, or local common or
statutory law; claims for unpaid salary, commission or fringe benefits; or any
other statutory claim before any state or federal court, tribunal or
administrative agency, arising out of or in any way related to my employment
relationship with the Company and its affiliates and the termination of that
relationship. I will not file or permit to be filed on my behalf any such claim.
Notwithstanding the preceding sentence or any other provision of this Agreement,
this General Release is not intended to interfere with my right to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”) in connection with
any claim I believe I may have against the Company or its affiliates. However,
by executing this General Release, I hereby waive the right to recover in any
proceeding I may bring before the EEOC or any state human rights commission or
in any proceeding brought by the EEOC or any state human rights commission on my
behalf. This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages. This General Release shall not apply
to any rights in the nature of indemnification which I may have with respect to
claims against me relating to or arising out of my employment with the Company
and its affiliates or my service on their respective boards of directors, or any
vested benefit to which I am entitled under any tax qualified pension plan of
the Company or its affiliates, COBRA continuation coverage benefits or any other
similar benefits required to be provided by statute. Notwithstanding anything to
the contrary contained in this paragraph 1, I expressly do not release any of
the Releasees from the Company’s obligation to (a) timely provide me with all
payments and benefits to which I am entitled pursuant to the terms of the Letter
Agreement, (b) pay me the 2006 Bonus Payment, (c) cause my accrued benefits
under all of the Company’s tax-qualified and non-qualified retirement, pension
and welfare benefit plans, policies and arrangements to be paid/provided to me
pursuant to the terms thereof as in effect on November 14, 2006 (or as may then
be in effect for other officers of the Company) and of the Letter Agreement, and
(d) fully reimburse me for my business expenses incurred in connection with my
employment with the Company in accordance with Company policy.

--------------------------------------------------------------------------------



     2.     Representation. I hereby represent and agree to all of the
following:

                (a)     I have carefully read this General Release.

                (b)     I understand it fully.

                (c)     I am freely, voluntarily and knowingly releasing the
Releasees in accordance with the terms contained above.

                (d)     Before executing this General Release, I had at least
twenty-one (21) days to consider my rights and obligations under this General
Release

                (e)     The period of time I had to consider my rights and
obligations under this General Release was reasonable.

                (f)     Before signing this General Release, I was advised to
consult with an attorney.

                (g)     The payments and benefits being provided to me under
Sections 5 through 10 (inclusive) of the Letter Agreement are in addition to
anything of value to which I am already entitled from the Company and its
affiliates and constitute good and valuable consideration for the General
Release.

                (h)     This General Release constitutes, among other things, a
waiver of all rights and claims I may have under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, Title VII of
the United States Civil Rights Act of 1964, 42 U.S.C. § 1981 the New York State
Human Rights Law, including N.Y. Exec. Law § 296, the New York City Human Rights
Law, including § 8-107 of the Administration Code and Charter of New York City,
and the New York Labor Law. However, this General Release is not intended to
interfere with my right to challenge that my waiver of any and all ADEA claims
pursuant to this General Release is a knowing and voluntary waiver,
notwithstanding my specific representation that I have entered into this General
Release knowingly and voluntarily.

                (i)     This General Release does not waive any rights or claims
I may have arising after the date on which I sign this General Release.

                (j)     For a period of seven (7) days following the date on
which I sign this General Release, I may revoke it. Any such revocation must be
made in writing and received by the Corporate Secretary of the Company, by the
seventh day following the date on which I sign this General Release. The
Company’s obligation to pay the consideration as set forth in paragraph 1 above
shall not become effective or enforceable until this seven (7) day revocation
period has expired without my having exercised my right to revoke.

--------------------------------------------------------------------------------



            (k)     My obligations under the Pall Corporation Employee Agreement
(attached hereto) regarding Confidential Information, Inventions, and
Non-Competition, are reasonable, are necessary to protect legitimate interests
of the Company, and continue beyond the termination of my employment and the
execution of this General Release. If I violate my obligations under the Pall
Corporation Employee Agreement, I understand that, in addition to other relief
to which the Company may be entitled, I will be obligated to return the payments
and benefits provided to me pursuant to paragraph 1 above, and this General
Release will remain in full force and effect.

                (l)      I shall not criticize, disparage, or otherwise demean
in any way the Company or its affiliates or their respective products, officers,
directors or employees.

                (m)     I have reported to the Company any and all work-related
injuries incurred by me during my employment by the Company.

                (n)     I am not aware of any unethical conduct or violation of
any laws or Company policies or procedures by a Company employee or officer that
has not been reported to Company officials.

                (o)     If any provision of this General Release is declared
illegal, invalid, or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provisions will immediately become
null and void, leaving the remainder of this General Release in full force and
effect, provided, however, that if the general release of all claims given by me
herein is declared illegal, invalid, or unenforceable, this General Release will
become null and void and, to the fullest extent permitted by law, all benefits
provided to me as a result of my execution of this General Release shall be
returned by me to the Company within thirty (30) days.

       3.     Declaration. I declare under penalty of perjury under the laws of
the State of New York that the foregoing is true and correct.


/s/ MARCUS WILSON December 11, 2006 Marcus Wilson  

Acknowledged before me this 11thday of December, 2006


/s/ REGINA COSTA   Regina Costa, NOTARY PUBLIC  

--------------------------------------------------------------------------------



Exhibit A

[Letter of Resignation as President]

[pallcorplogo.gif]  

TO:      Eric Krasnoff, Chief Executive Officer, Chairman of the Board

     I hereby resign as President of Pall Corporation. This resignation shall
take effect as of the date hereof. This resignation is not intended to terminate
my employment as an Executive with Pall Corporation and therefore does not
constitute notice by me pursuant to Section 1 of the Employment Agreement dated
May 1, 2003 between Pall Corporation (the “Company”) and me (“Executive”) as
amended by amendments dated November 19, 2003, August 30, 2005, May 3, 2006 and
July 18, 2006

  /s/ MARCUS WILSON     

  (Marcus Wilson)

Dated: Nov 14th, 2006

--------------------------------------------------------------------------------



Exhibit B

[Letter of Resignation as Director]

[pallcorplogo.gif]  

TO:      Eric Krasnoff, Chief Executive Officer, Chairman of the Board

     I hereby resign as Director of Pall Corporation. This resignation shall
take effect as of the date hereof.

  /s/ MARCUS WILSON     

  (Marcus Wilson)

Dated: Nov 14th, 2006

--------------------------------------------------------------------------------